 4:19-cr-03090-JMG-CRZ Doc # 44 Filed: 11/04/20 Page 1 of 1 - Page ID # 105




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                Plaintiff,                           4:19CR3090
    vs.
                                                       ORDER
JEREMY GLEN JONAK,
                Defendant.


    IT IS ORDERED that:

    1.    The defendant’s Unopposed Motion to Continue Sentencing
          Hearing (filing 43) is granted.

    2.    Defendant Jeremy Glen Jonak’s sentencing is continued to
          February 12, 2021, at 10:00 a.m., before the undersigned United
          States District Judge, in Courtroom No. 1, Robert V. Denney
          United States Courthouse and Federal Building, 100 Centennial
          Mall North, Lincoln, Nebraska. The defendant shall be present at
          the hearing.

    Dated this 4th day of November, 2020.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
